DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 3, the phrase “the protrusions” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0025333 (Yoshida).
With regards to claim 1, Yoshida discloses an acceleration sensor comprising, as illustrated in Figures 1-32 (namely Figures 10-20), a physical quantity sensor 31; a substrate 32; a movable body 37 that is provided displaceably in a state of being opposed to the substrate and is provided with a through-hole 37A; a protrusion 44 configured integrally with the substrate at a side of the movable body of the substrate; the protrusion 44 is provided at a position where the protrusion overlaps the through-hole 37A and the movable body 37 in plan view (as observed in Figure 12 where some of the protrusions 44 overlaps with the through-hole 37A) .  (See, paragraphs [0107] to [0156]).
With regards to claim 3, Yoshida further discloses an electrode 43 that is opposed to the movable body 37 and is provided on the substrate 32 (as observed in Figures 12-13); the protrusion 44 is covered with a conductor layer (e.g. conductive metal thin film; paragraph [0122]) having the same potential as the electrode.
With regards to claim 4, Yoshida further discloses the conductor layer is configured integrally with the electrode.  (See, paragraph [0122]; Figure 13).
With regards to claim 5, Yoshida further discloses the conductor layer is covered with an insulating layer.  (See, paragraphs [0119],[0126]).
With regards to claim 6, Yoshida further discloses the insulating layer is a silicon oxide film.  (See, paragraphs [0119],[0126]).
With regards to claim 10, Yoshida further discloses a plurality of the protrusions 44 is provided at positions parallel to a swing central axis.  (See, paragraph [0126]; as observed in Figure 12).
With regards to claim 11, Yoshida discloses an acceleration sensor comprising, as illustrated in Figures 1-32 (namely Figures 10-20), a physical quantity sensor 31; a substrate 32; a movable body 37 that is provided displaceably in a state of being opposed to the substrate .

Claims 1-2 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0216290 (Tang et al).
With regards to claim 1, Tang et al. discloses a MEMS device comprising, as illustrated in Figures 1-19 (namely Figures 1-2), a physical quantity sensor 20; a substrate 26; a movable body 24 that is provided displaceably in a state of being opposed to the substrate and is provided with a through-hole 42; a protrusion 22 (e.g. elements 38,40 is considered as this protrusion) configured integrally with the substrate at a side of the movable body of the substrate; the protrusion 22 is provided at a position where the protrusion overlaps the through-hole 42 and the movable body 24 in plan view (as observed in Figures 1-2) .  (See, paragraphs [0005] to [0007]).
With regards to claim 2, Tang et al. further discloses W1 < W2 is satisfied, where W1 (e.g. width of gaps 42 in Figure 2) is a width of the through-hole and W2 (e.g. width of cap 40 of the protrusion 22) is a width of the protrusion.  (See, as observed in Figure 2)
With regards to claim 10, Tang et al. further discloses a plurality of the protrusions 38 is provided at positions parallel to a swing central axis.  (See, as observed in Figure 1).
With regards to claim 11, Tang et al. discloses a MEMS device comprising, as illustrated in Figures 1-19 (namely Figures 1-2), a physical quantity sensor 20; a substrate 26; a movable body 24 that is provided displaceably in a state of being opposed to the substrate and is provided with a first recess 42 open to a surface opposed to the substrate; a protrusion 38 configured integrally with the substrate at a side of the movable body of the substrate; the 
With regards to claims 12-13, Tang et al. further discloses an electronic device (e.g. game devices) comprising the physical quantity sensor; a control unit that performs control
based on a detection signal output from the physical quantity sensor.  (See, paragraph [0002]).
With regards to claims 14-15, Tang et al further discloses a vehicle (e.g. automotive) comprising the physical quantity sensor; a control unit that performs control based on a detection signal output from the physical quantity sensor.  (See, paragraph [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 7-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0025333 (Yoshida) in view of U.S. Patent Application Publication 2017/0088413 (Tanaka).
With regards to claim 2, Yoshida does not explicitly specify such parameter (W1 < W2 is satisfied, where W1 is a width of the through-hole and W2 is a width of the protrusion) as in the claim.  However, to have set such test characteristics are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention and without altering and/or 
With regards to claim 7, Yoshida does not disclose the movable body is provided swingably around a swing central axis and is divided into a first movable portion and a second movable portion with the swing central axis as a boundary in plan view; the electrode includes a first electrode that is opposed to the first movable portion and is disposed on the substrate and a second electrode that is opposed to the second movable portion and is disposed on the substrate.
‘413 Tanaka discloses a physical quantity sensor comprising, as illustrated in Figures 1-13, a physical quantity sensor 1; a substrate 2; a movable body 4; a protrusion 61; the movable body 4 is provided swingably around a swing central axis aY and is divided into a first movable portion 421 and a second movable portion 422 with the swing central axis as a boundary in plan view; electrode 51,52 includes a first electrode 51 that is opposed to the first movable portion and is disposed on the substrate and a second electrode 52 that is opposed to the second movable portion and is disposed on the substrate (Figures 1-2).  (See, paragraphs [0047] to [0080]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the movable body is provided swingably around a swing central axis and is divided into a first movable portion and a second movable portion with the swing central axis as a boundary in plan view, and the electrode includes a first electrode that is opposed to the first movable portion and is disposed on the substrate and a second electrode that is opposed to the second movable portion and is disposed on the substrate as suggested by ‘413 Tanaka to the system of Yoshida since this type of structure to measure acceleration is a well-known concept in the art and would not alter and/or change the operation and/or performance of the sensor, 
With regards to claim 8, ‘413 Tanaka further discloses an area of the second movable portion 422 is larger than an area of the first movable portion 421 in plan view.  (See, as observed in Figures 1,2).
With regards to claims 12-13, ‘413 Tanaka further discloses an electronic device 1300 (e.g. camera) comprising the physical quantity sensor; a control unit 1440 that performs control based on a detection signal output from the physical quantity sensor.  (See, paragraph [0134]; Figure 12).
With regards to claims 14-15, ‘413 Tanaka further discloses a vehicle 1500 comprising the physical quantity sensor; a control unit 1502 that performs control based on a detection signal output from the physical quantity sensor.  (See, paragraph [0138]; Figure 13).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0216290 (Tang et al.) in view of U.S. Patent Application Publication 2017/0088413 (Tanaka).
With regards to claim 3, Tang et al. further discloses an electrode 32 that is opposed to the movable body 24 and is provided on the substrate 26 (paragraph [0005]; Figure 1).
The only difference between the prior art and the claimed invention is the protrusion is covered with a conductor layer having the same potential as the electrode.
‘413 Tanaka discloses a physical quantity sensor comprising, as illustrated in Figures 1-13, a physical quantity sensor 1; a substrate 2; a movable body 4; a protrusion 6; the movable body 4 is provided swingably around a swing central axis aY and is divided into a first movable portion 421 and a second movable portion 422 with the swing central axis as a boundary in plan view; electrode 51,52 includes a first electrode 51 that is opposed to the first movable portion and is disposed on the substrate and a second electrode 52 that is opposed to the second 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the protrusion is covered with a conductor layer having the same potential as the electrode as suggested by ‘413 Tanaka to the system of Tang et al. to make a manufacturing process of the physical quantity sensor which is associated with forming of the protrusion portion simple, and to easily form the protrusion since the protrusion is integral with the substrate with respect to the conductive layer.  (See, paragraph [0073],[0075],[0076] of Tanaka).
With regards to claim 4, ‘413 Tanaka further discloses the conductor layer 62 is configured integrally with the electrode 51.  (See, paragraphs [0072] to [0077]; Figure 3).
With regards to claim 5-6, ‘413 Tanaka further discloses the conductor layer 62 is covered with an insulating layer 63.  (See, paragraphs [0072] to [0077]; Figure 3).
With regards to claim 6, Tanaka further discloses the insulating layer 32 is a silicon oxide film.  (See, paragraphs [0072] to [0077]; Figure 3).
With regards to claim 7, Tang et al. further discloses the movable body 24 is provided swingably around a swing central axis 34 and is divided into a first movable portion (e.g. right-hand side of proof mass 24 in Figure 1) and a second movable portion (e.g. left-hand side of proof mass 24 in Figure 1) with the swing central axis as a boundary in plan view; the electrode 32 includes a first electrode that is opposed to the first movable portion and is disposed on the substrate and a second electrode that is opposed to the second movable portion and is disposed on the substrate (paragraph [0005]; as observed in Figure 1).
With regards to claim 8, Tang et al. further discloses an area of the second movable portion (e.g. left-hand side of proof mass 24 in Figure 1) is larger than an area of the first .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either U.S. Patent Application Publication 2012/0025333 (Yoshida) or U.S. Patent Application Publication 2016/0216290 (Tang et al.) in view of U.S. Patent 5,914,521 (Gutteridge et al.).
With regards to claim 9, the references, Yoshida and Tang et al., do not disclose the protrusion is provided with a recess open to the side of the movable body. 
	Gutteridge et al. a sensor comprising, as illustrated in Figure 1-3, a physical quantity sensor 1; a substrate 12; a movable body 16 provided with a through-hole 18; a protrusion 30,19 such that the protrusion is provided with a recess open to the side of the movable body (as observed in Figure 2).  (See, column 1, lien 46 to column 3, line 47).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the protrusion is provided with a recess open to the side of the movable body as suggested by Gutteridge et al. to the system of either Yoshida or Tang et al. since this is considered to have been a matter of choice possibilities for the structural characteristics of the protrusion, as evidenced by Gutteridge et al. in Figure 3 and would not alter and/or change the operation and/or performance of the protrusion, namely to prevent damage to the movable body.  (See, column 3, lines 44-47 of Gutteridge et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Takagi, Yoda, Schultz, Akashi et al., McNeil, are related to physical quantity sensor including protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861